DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Applicant’s communication filed on 02/20/2020. In virtue of this communication, claims 1 - 10 are pending in this application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: S1 and S2 in par. 0037 of the specification as filed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in line 5 “a receiver and demodulation unit”, however, line 10 states “the receiver and modulation unit”. It is not clear whether “modulation unit” in line 10 is a different unit or it should actually be “demodulation unit”. For further examination, it is assumed that it is supposed to mean “demodulation unit” in both cases.
Claim 1 recites the limitations "the internal unit" twice and “the signal receiver unit”.  There is insufficient antecedent basis for each of these limitations in the claim.
Claim 3 recites the limitation "the magnetic induction current”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 5 recite the limitation "the projections”.  There is insufficient antecedent basis for this limitation in each of the claims.
Claim 6 recites the limitation "the coils” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the projection” twice.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2 – 10 are also rejected as being dependent from the rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080082147 (Dai).
Regarding claim 1, Dai teaches “A communication system of an implantable device (FIG 2, 6 and 7 with corresponding description. Paragraph 0032), characterized in that, comprises an external unit (paragraph 0032: an external coil assembly 10) and an implantable unit (paragraph 0034: an implant 30), and the external unit and the implantable unit realize charging and bidirectional signal transmission of the external unit to the implantable unit by a wireless signal (paragraph 0033: Transmitting coil L1 allows a forward telemetry (FT) signal to be sent to implant coil 20 or L2. Receiving coils L3 and L4 allow a back telemetry (BT) signal to be received from the implant coil 20 or L2. Taking together, this represents “bidirectional signal transmission”. With respect to “charging”, Dai does not disclose this feature. However, at least paragraphs 0006, 0023 and 0050 disclose transmission of power to the implant. On the other side, the examiner takes an official notice that presence of batteries within some implants as well as inductive charging of these batteries through the external unit was well known in the art at the time the application was filed. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize the “charging” of any battery contained in the implant through the external unit of Dai, as is well known in the art. Doing so would have expanded the method disclosed by Dai to those implants which also have a battery), wherein the external unit comprises a digital signal processing unit (although not explicitly disclosed, paragraph 0039 discloses presence of the receiver circuit 70 which conditions and decodes the BT signal, at least suggesting that the received signal is a digital signal. Therefore, “a digital signal processing unit” may be mapped to at least the decoding circuit of the receiver. However, based on the suggested digital processing of the received signal, it would have been obvious to a person of ordinary skill in the art that presence of encoding circuit for the transmitted signal is implicit also representing “digital signal processing”), a power transmission unit (mapped to the power amplifier PA shown in FIG 2 and 7C and disclosed in paragraph 0034 together with connected coil L1) and a receiver and demodulation unit (paragraph 0039 discloses presence of the receiver circuit 70 which conditions and decodes the BT signal. Although “demodulation unit” is not explicitly disclosed, it is either implicitly present to demodulate information from the carrier signal, or it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize “demodulation unit” for that purpose as is well-known in the art. Doing so would have allowed to separate informational signal from the carrier), the internal unit comprises a stimulation module and a signal receiver and transmission unit (paragraph 0034: an implant 30, comprising a transceiver (“a signal receiver and transmission unit”) or stimulator 40.), the power transmission unit comprises a first coupling coil L1, the first coupling coil is configured to transmit a signal to the internal unit (paragraph 0034: An FT input signal amplified through power amplifier PA is fed to transmitting coil L1 and inductively received by implant coil L2.), the signal receiver unit comprises a second coupling coil L2 (paragraph 0032: The implant coil 20 comprises inductor L2.), the second coupling coil L2 is configured to receive the signal from the external unit and transmit a signal to the external unit (paragraph 0033: Transmitting coil L1 allows a forward telemetry (FT) signal to be sent to implant coil 20 or L2. Receiving coils L3 and L4 allow a back telemetry (BT) signal to be received from the implant coil 20 or L2.), the receiver and modulation unit (interpreted as “demodulation unit” as explained in the rejection of this claim under 35 USC 112(b) above) comprises a third coupling coil L3, and the third coupling coil is configured to receive the signal from the implantable unit (paragraph 0033: Receiving coils L3 and L4 (together comprising “a third coupling coil L3”) allow a back telemetry (BT) signal to be received from the implant coil 20 or L2. For the embodiment of FIG 6, there is a single coil L3).”
Regarding claim 2, Dai teaches “characterized in that, the third coupling coil L3 is disposed between the first coupling coil L1 and the second coupling coil L2 (this embodiment is shown in FIG 6A with respect to a single coil L3, or in the embodiment of FIG 7A with respect to both L3 and L4).”
Regarding claim 3, Dai teaches “characterized in that, a center position of the first coupling coil L1 is aligned with a center position of the third coupling coil L3, and the third coupling coil L3 has a symmetrical shape (this arrangement is shown in FIG 7B, 8B, 9 and 10), the magnetic induction current of the first coupling coil L1 coupled through the third coupling coil L3 are canceled each other out (as best understood, paragraphs 0048 – 0049 and 0051 describing this feature).”
Regarding claim 4, Dai teaches or fairly suggests “characterized in that, a size of the first coupling coil L1 is larger than a size of the second coupling coil L2 (as may be seen from FIG 1, the size of coil L1 at least in one dimension is larger than the size of the coil L2 20 (erroneously shown in the right side of FIG 1 as “L1”)), and the projections of the second coupling coil L2 and the first coupling coil L1 overlap (this may be inferred from FIG 1 that at least in one dimension the coils (L1 as part of the assembly 10 and L2 as part of the assembly 20 (erroneously shown in the right side of FIG 1 as “L1”)) overlap. However, in general, this feature is either implicitly present, or it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement this feature to increase the magnetic coupling between the coils, otherwise, if they do not overlap, there would be little to no transfer of power and data between the coils in either direction. The same would also apply for the embodiments of FIG 6 and 7 for the system to properly work).”
Regarding claim 5, Dai teaches or fairly suggests “characterized in that, the second coupling coil L2 is in the projections of the first coupling coil L1 and the third coupling coil L3 (this may be inferred from FIG 1 that at least in one dimension the coils (L1 and L3/L4 as part of the assembly 10 and L2 as part of the assembly 20 (erroneously shown in the right side of FIG 1 as “L1”)) overlap. However, in general, this feature is either implicitly present, or it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement this feature to increase the magnetic coupling between the coils, otherwise, if they do not overlap, there would be little to no transfer of power and data between the coils in either direction. The same would also apply for the embodiments of FIG 6 and 7 for the system to properly work).”
Regarding claim 9, Dai teaches or fairly suggests “characterized in that, the third coupling coil L3 comprises a region S1 overlapping with the projection of the first coupling coil L1 and a region S2 not overlapping with the projection of the first coupling coil L1 (this arrangement is shown in FIG 6B, showing “a region S1 overlapping with the projection of the first coupling coil L1” as area 250 and “a region S2 not overlapping with the projection of the first coupling coil L1” as area 260. This arrangement is also shown in FIG 7B, where claimed “the third coupling coil L3” corresponds to disclosed L3/L4, showing “a region S1 overlapping with the projection of the first coupling coil L1” as area 270 and 280 and “a region S2 not overlapping with the projection of the first coupling coil L1” as area 290 and 300. This arrangement is also shown in FIG 8 - 10), and a positive and negative magnetic flux passing through two regions of the third coupling coil L3 are canceled each other out, when the first coupling coil is coupled (as best understood, with respect to FIG 6B, paragraph 0046: coupling K13 can be reduced to zero when the magnetic flux B going through dotted area 250 (corresponding to recited “positive … magnetic flux” passing through one “region of the third coupling coil L3”) has an intensity which is equal to the intensity of the magnetic flux B going through x'd area 260 (corresponding to recited “negative magnetic flux” passing through another “region of the third coupling coil L3”). Taken together, because the magnetic fluxes are equal, they “cancel each other” when coil L1 is present. Similarly, with respect to FIG 7B, paragraph 0048: K13+K14 can be made equal to zero when the intensity of the magnetic flux B going through dotted areas 270, 280 is equal to the intensity of the magnetic flux B going through x'd areas 290 and 300. The same consideration would apply to the configurations of FIG 8 – 10).”

Claims 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080082147 (Dai) as applied to claim 1 above, and further in view of US 20120244802 (Feng).
Regarding claim 6, Dai teaches “characterized in that, the third coupling coil L3 comprises two symmetrical parts (this arrangement is shown in FIG 7B (for the coil combination L3/L4 together comprising recited “the third coupling coil L3”) and FIG 9 and 10 for a single coil L3)…”
Dai does not teach “the coils on the two symmetrical parts are arranged to cross each other through a symmetric center, a cross point thereof overlaps with a center of the first coupling coil” “and a positive and negative current generated on the third coupling coil are canceled each other out, when the first coupling coil L1 is coupled.”
However, with respect to embodiment of FIG 7, paragraph 0048 teaches that the goal is minimization of the combined coupling coefficient inside arrangement 10 by designing L3 and L4 so that K13=-K14. This results in the minimum coupling between the coil L1 and the combined L3/L4.

Feng is also concerned with minimizing the coupling between inductors (see paragraph 0002). FIG 1 – 3 with corresponding description in paragraphs 0022 – 0033 discloses a combination of conductors which overlap in projection but do not have magnetic coupling. Particularly, Feng teaches “the third coupling coil L3 comprises two symmetrical parts (8-shaped inductor 104 includes two loops 106 and 108, which form a single continuous electrically conductive path.), the coils on the two symmetrical parts are arranged to cross each other through a symmetric center (paragraph 0023: the loops cross at point C which is symmetrical according to FIG 1 – 3), a cross point thereof overlaps with a center of the first coupling coil (the point C is exactly at the center of inductor 102 representing “the first coupling coil”)” “and a positive and negative current generated on the third coupling coil are canceled each other out, when the first coupling coil L1 is coupled (paragraph 0028: an electrical current 142 in inductor 102 may induce in inductor 104 two parallel electrical currents 146 and 148 along the right edge portions 156 and 158 of lower loop 106 and upper loop 108, respectively. Although currents 146 and 148 are parallel to one another along the right side of inductor 104, the currents may oppose each other as they propagate through respective lower and upper loops 106 and 108, for example, in the region of crossing point C. Accordingly, the net current induced in inductor 104 may be zero (“cancel each other out”)).”
Therefore, since Dai is concerned with minimizing coupling between different coils and their combinations, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Feng arrangement having the same goal of minimizing coupling coefficient between different coils, in the system of Dai simply as design choice with predictable results since the court stated in KSR, "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740 (2007) (citing United States v. Adams, 383 U.S. 39, 50-51 (1966)).

Dai does not teach “there is an offset between a center of the second coupling coil L2 and a center cross point position of the third coupling coil L3”.
However, first, the second coupling coil L2 (20) in Dai is either implicitly within the projection of the first coupling coil L1, or it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement it in that way in order to ensure that there is magnetic coupling between the transmitting coil L1 and the receiving coil L2, otherwise, if they are positioned in such a way that the smaller coil L2 is completely outside of the projection of coil L1, little to no magnetic coupling would be present and there would be no effective transfer of power and information between the coils. Further, with respect to specifically “an offset”, it merely amounts to rearrangement of parts, and it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application, when operating both parts of the system (external portion 10 and internal portion 20 in FIG 1) to vary respective position of the parts (such as keeping position of one portion fixed and moving another portion around) with the expectation of success to achieve the highest performance in wireless power and information transmission since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Additionally, there are only two ways of positioning the coils L1 and L2 relative to each other: when the centers of these coils align or when there is an offset between them (regardless of the amount or direction of the offset). Since the number of options is small and well understood (offset or no offset), it would have been obvious to try and compare performance of both of these options (such as aligning the centers, or shifting the centers relative to each other) and selecting the option which provides the best performance since, according to the Supreme Court, “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. 82 USPQ2d at 1397.
Still alternatively, paragraph 0038 teaches that coils L3 and L4 have to have a different distance to L2 to ensure that net outcome of coupling is greater than zero of both coils L3 and L4 to L2. This is done in the embodiments of FIG 1 and 3 by placing L3 and L4 on opposite layers of L1. However, with the embodiment of FIG 7, L3 and L4 are placed on a same layer. Therefore, to ensure that there is a difference between the signals received by L3 and L4 individually from L2 (as is explained in paragraph 0038), it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to place coil L2 in such a position where there would be an offset between a center of the second coupling coil L2 and a center between the coils L3 and L4 together comprising recited “third coupling coil L3”. Doing so would have provided a difference between the signals received by L3 and L4 individually from L2 so that the net received signal is larger than zero.

Regarding claim 7, Dai in combination with Feng teaches or fairly suggests “characterized in that, the first coupling coil is a toroidal coil (coil L1 in FIG 7B of Dai is toroidal), and the two symmetrical parts of the third coupling coil are both loop coils with a curvature (Feng, paragraph 0032: the shape of a first inductor may be circular. The shape of each loop of an 8-shaped inductor may be a circular or elliptical shape).”
Regarding claim 8, Dai in combination with Feng teaches or fairly suggests “characterized in that, the first coupling coil is a square loop coil, and the two symmetrical parts of the third coupling coil are both square loop coils (Feng, FIG 1 – 3).”

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 20080082147 (Dai) as applied to claim 1 above, and further in view of US 20110050164 (Partovi).
Regarding claim 10, Dai does not explicitly teach “characterized in that, a signal shielding device is further disposed outside the first coupling coil L1 for preventing interference with communications among the first coupling coil L1, the second coupling coil L2 and the third coupling coil L3.”
Partovi in paragraphs 0145 – 0146 teaches placement of magnetic layers on top of the transmission coil to provide shielding of the area above the transmission coil (“a signal shielding device is further disposed outside the first coupling coil L1”) to reduce electromagnetic interference and/or to enhance power transfer efficiency.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Partovi magnetic shielding layers on the outside of the transmission coil of Dai. Doing so would have reduced electromagnetic interference and enhanced power transfer efficiency (see Partovi, paragraph 0146).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648